Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed January 24, 1975, upon a conviction of assault in the third degree, on a plea of guilty, the *934sentence being one year’s imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to three years’ probation. As so modified, sentence affirmed and case remitted to the Criminal Term to fix the conditions of probation and for proceedings to direct defendant to surrender himself to said court in order that execution of the sentence, as herein modified, be commenced or resumed. In our opinion, defendant should have been sentenced to a three-year period of probation. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.